DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 07/09/2021 has been considered and entered.  The response has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.  Newly added claims are rejected as necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2015/0014574)
In regards to claim 1, Saito teaches working fluid composition for refrigerator comprising refrigerating machine oil comprising a mineral oil and an alkylbenzene (i.e., synthetic oil) in ratios of 85/15 to 15/85 and having a kinematic viscosity at 40ºC (Kv40) of from 1.5 to 15 mm2/s, and the machine oil having Kv40 of from 2 to 12 mm2/s and a flash point of 120ºC or more (abstract).  The refrigerating machine is a compressor comprising oil which is sealed (i.e., in a compartment) [0012].  The machine contains a refrigerant [0013, 0014].  Refrigerants for compressors are sealed in a container as known to persons of ordinary skill in the art.  The compressor is a motorized compressor thus having an electrical component for driving the compression [0056].  Compressors intrinsically contain a compression element (means for compression) accommodated in a sealed container for compressing a refrigerant as claimed (also see Wikipedia on Compressor - and the paragraph on lubrication of electrically driven compressors).
In regards to claim 2, Saito teaches the compressor and composition having mineral and alkylbenzene synthetic oil in a ratio of 85/15 to 15/85 as previously stated.  The machining oil comprises at least 90% or at least 95% or more of the base oil [0040].  Therefore, the synthetic 
Om regards to claim 3, Saito teaches the compressor and composition comprising alkylbenzene oil as previously stated.
In regards to claims 4, 5, Sato teaches the compressor and composition as previously stated.  The machining oil composition comprises additives in amounts of from 0.05 to 5% such as hindered phenol compounds which are stabilizing agent, oiliness agent, antifoaming agent, sulfurized antiwear agent which are extreme pressure agents, etc. [0053 – 0055].
In regards to claim 6, Sato teaches the compressor and composition comprising mineral oil and alkylbenzene synthetic oil.  Mineral oil distillation rages overlap the claimed range.  Since, the synthetic oil is a single component, the composition provides a distillation property in the claimed range.
In regards to claim 7, Sato teaches a refrigerator which is a refrigeration device having a sealed refrigerant compressor as claimed.
In regards to claim 8, Sato teaches the compressor and composition, wherein the composition can comprise other base oils besides the mineral oil and the alkylbenzene, such as ester oil [0040, 0041].
In regards to claim 9, Sato teaches the compressor and compositions which comprises stability improving additives (stabilizers) such as epoxy compounds etc., including glycidyl ether, epoxidized fatty acid monoester, epoxidized fat or oil, etc. [0053, 0054].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2015/0014574) in view of Nappa et al. (US 2016/0032164)
In regards to claim 10, Sato teaches the compressor and composition which comprises stabilizers but does not particularly recite the compound of the claims.  Nappa teaches refrigerant composition for heat transfer systems similar to Sato (abstract).  The composition can comprise stabilizers such as fullerenes [0124].  The fullerenes are useful with epoxides [0133].  Thus, it would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the fullerene of Nappa in the composition of Sato, as Sato allows for use of stabilizers in the composition and since Nappa teaches they are useful in refrigerant compositions and useful with epoxides such as those of Sato.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 of copending Application No. 16/609,072 in view of Saito et al. (US 2015/0014574). The copending application teaches all limitations of the claims including compressor having sealed oil and refrigerant, the kinematic viscosity of oil and the claimed stabilizer additives and a refrigeration device having the same but fails to teach a combination of mineral oil and synthetic oil or the relative amount of the synthetic oil as claimed.  However, in view of Saito which teaches similar devices and composition used for lubricating the device, wherein the machining oil can comprise mineral oil and alkylbenzene synthetic oil in amounts overlapping the claimed range, persons of ordinary skill in the art at the time the claims were filed would have found it obvious to have used the oil of Saito in the . 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants argue that while Sato teaches kinematic viscosity (Kv40) of from 2 to 12 mm2/s which overlaps the claimed range, and flash point of at least 120ºC which is within the claimed range, Sato exemplifies composition that are outside of the claimed range.  In particular, Example 3 of Sato recites that a composition having Kv40 of 3.5 mm2/s and flash point of 110ºC is inappropriate.  Thus, applicants conclude that Sato teaches away from the claimed range.  The argument is not persuasive.
Sato requires a flash point of at least 120ºC which is within the claimed range.  Thus, oils having flash point of lower than 120ºC such as Example 3 are not appropriate for Sato.  Put another way, the flash point that is appropriate for Sato are flash points that are within and anticipates the claimed range.  This is not an evidence of teaching away when Sato teaches a narrower range of flashpoint than the claim.  Furthermore, the examples of Sato does not limit the scope of the teachings of Sato.  So long as Sato teaches overlapping ranges, obviousness exists.
The argument against rejections based on obviousness double patenting is based on the arguments against the reference of Sato.  Again, the argument is not persuasive for reasons discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771